Title: From James Madison to Edmund Randolph, 30 September 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Sept. 30. 1783.
Your favor introducing Mr. Corbin and that by the last weeks post have both been recd. The former did not get to Princeton before Mr. C. had left it, nor did I get to this place before He was so near leaving it that I had no opportunity of manifesting my respect for your recommendations otherwise than by verbal civilities to him. Yesterday’s post brought me no letter from you. In answer to your comment in the preceding one on the reception of a Minister from the Oconomical Republic to which we are allied, it will suffice to inform you, that in pursuance of a commission from him six elegant horses are provided for his coach, as was to have been one of the best houses in the most fashionable part of this City. Wherever Commerce prevails there will be an inequality of wealth, and wherever the latter does a simplicity of manners must decline.
Our foreign intelligence remains as at the date of my last I forget whether I mentioned to you that our Ministers unanimously express surprise at the doubt started in America as to the epoch which terminated hostilities on our Coast. They affirm that one month from the date of the instrument was meant & suppose that that exposition will not be contested. pray can your researches inform me 1st. whether prizes made by & from parties not subject to the power before whose maritime courts they are carried, are provisionally or finally tried? 2d. How far the rules established by the Sovereign of the Captor & those by the Sovereign of the Courts prevail in such trials? 3dly. What difference is made in cases where both the parties concerned in the capture are subject to the same power and where they are subject to different powers.
